Citation Nr: 0922818	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  07-37 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
condition. 


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1977 to March 
1999. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
San Diego, California, which denied service connection for a 
bilateral shoulder condition. 

In his appeal the Veteran requested a Board hearing; however 
he withdrew his request prior to a hearing being held. 


FINDING OF FACT

A bilateral shoulder disability was not first shown during 
service or within the first post-service year, and the 
medical evidence of record does not show that a current 
bilateral shoulder disability, if any, is otherwise related 
to any disease or injury in service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral shoulder 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7104 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159. 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the Veteran pre-adjudication notice by letter 
dated in March 2006. 
                                                             
   
The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notice.  See Shinseki v. Sanders, --- S.Ct.---, 
2009 WL 1045952 (U.S.) (Apr. 21, 2009) (Reversing prior case 
law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006).  

VA has obtained service medical records, afforded the Veteran 
a physical examination, obtained medical opinions as to the 
etiology and severity of the claimed disability, and afforded 
the Veteran the opportunity to give testimony before the 
Board.  All known and available records relevant to the issue 
on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110.  Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999).
Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  A Veteran may 
also establish service connection if all of the evidence, 
including that pertaining to service, shows that a disease 
first diagnosed after service was incurred in service.  38 
C.F.R. § 3.303.  

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a Veteran seeks benefits 
and the evidence is in relative equipoise, the Veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The Veteran claims that his bilateral shoulder condition 
started in service.  He contends that his shoulders started 
making noise in service and at the time it was an endurable 
pain as it did not stop him from doing his job.  He reported 
that recently both shoulders seem to be getting worse. 

The service treatment records show that the Veteran was 
treated for shoulder complaints beginning in 1994.  In 
October 1994 the Veteran complained of bilateral shoulder 
pain and "popping" in his shoulders with movement.  In 
October 1994 an x-ray was taken of both shoulders with 
unremarkable findings.  The glenohumeral joints and 
unstressed AC joints were intact.  There was no evidence of 
fracture or subluxation.  No lytic or blastic lesions were 
identified and the subacromial spaces were within normal 
limits.  The Veteran was scheduled for a physical therapy 
consult at the time but did not follow up.  In August 1998 
the Veteran complained of a history of bilateral shoulder 
grinding and popping with motion or movement.  He reported 
discomfort but none of it was bad.  He also reported no 
previous treatment or history of trauma.  His shoulder 
strength was found to be 5/5.  An August 1998 x ray revealed 
an unremarkable shoulder examination.  The visualized 
osseous, soft tissue and articular surfaces were unremarkable 
and there was no evidence of fracture or dislocation.  The 
Veteran was scheduled for a physical therapy consult but did 
not follow up.  In January 1999 the Veteran reported he had 
felt occasional "popping" in both shoulders for about 4 
years.  He reported the condition was annoying but there was 
no pain and his condition did not stop him from doing 
anything.  A February 1999 follow up report reviewed shoulder 
films which were within normal limits.  

At a July 2006 VA examination, the Veteran complained of 
constant aching pain over the anterior and lateral aspect of 
both shoulders with a 4/10 intensity.  The Veteran had full 
pain free motion of both shoulders.  He reported his shoulder 
pain was not affected with pushing, pulling, sleeping on the 
shoulders, reaching or lifting weights up to 100 pounds.  He 
reported occasional clicking from the shoulders but no 
dislocating episodes.  No instability, locking or giving way 
of the shoulders was reported by the Veteran.  

The VA examiner found no abnormalities in either shoulder and 
diagnosed normal right shoulder and normal left shoulder.  
The examiner found both shoulders had normal appearance 
without waisting of the deltoid muscles.  The examiner also 
found both shoulders to have 100% normal pain free, easy 
synchronous range of motion with abduction and forward 
flexing of 0-180 degrees and 90 degrees external and internal 
rotation.  No tenderness, no palpable click nor any 
instability in the shoulders was found.  The examiner found 
no apparent additional functional impairment following 
repetitive use of the shoulders. 

A July 2006 x-ray report revealed normal left and right 
shoulders.  The x-rays revealed no osteoarthritis, 
osteoporosis or fractures.  No abnormal soft tissue 
calcification or calcified intra-articular loose bodies were 
found 

The Veteran insists that he has a bilateral shoulder disorder 
that began during service; however the service medical 
records are silent as to any diagnosis of a bilateral 
shoulder condition, notwithstanding the veteran's complaints.  

While the Veteran currently suffers from bilateral shoulder 
pain, and there is no reason to doubt the Veteran's 
credibility regarding such bilateral shoulder pain, the fact 
remains that there are no medical findings of a disability 
for which service connection may be established.  The current 
medical evidence consists of the July 2006 VA examination 
which diagnosed the Veteran with a normal right shoulder and 
a normal left shoulder. 

It is well-established that a symptom such as pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted, unless there is 
a medical nexus linking the veteran's pain to an incident in 
service.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  A claim based on "pain alone" fails when 
there is no sufficient factual showing that the pain derived 
from an in-service disease or injury.  Such pain cannot be 
compensable in the absence of proof of an in-service disease 
or injury to which the current pain can be connected by 
medical evidence. 

Disability compensation for veterans derives from two 
statutes, sections 1110 and 1131.  Both provide for 
compensation, beginning with the following words; "For 
disability resulting from personal injury suffered or disease 
contracted in line of duty..."  Thus, in order for a veteran 
to qualify for compensation under those statutes, the veteran 
must prove the existence of current disability and that a 
disability has resulted from a disease or injury that 
occurred in the line of duty.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Absent evidence of an actual diagnosed disabling condition of 
the bilateral shoulders, the Veteran's claim of service 
connection must fail.  It is essential that there be a 
current disability in order to establish service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

The Veteran genuinely believes that he has a bilateral 
shoulder condition which incurred in service.  His factual 
recitation as to his symptoms is accepted as true.  However, 
as a layperson, lacking in medical training and expertise, 
the Veteran cannot provide a diagnosis for his condition and 
his views are of no probative value.  And, even if his 
opinion was entitled to be accorded some probative value, it 
is far outweighed by the in-service medical evidence and the 
post-service opinion provided by the medical professional who 
examined him.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In sum, there is no objective evidence of an in-service 
bilateral shoulder disability or a current bilateral shoulder 
disability.  

Accordingly, service connection for a bilateral shoulder 
condition is not warranted. 

The finding of the July 2006 examiner weighs against the 
Veteran's claim, and there is no competent medical evidence 
to the contrary.  The preponderance of the evidence is 
against the claim of service connection for bilateral 
shoulder condition; there is no doubt to be resolved; and 
service connection is not warranted.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for a bilateral shoulder 
condition is denied. 


____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


